Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 1 of 11 PageID: 5




                EXHIBIT "A"
         Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 2 of 11 PageID: 6

               VARCADIPANE & PfNNTST, PC
 Cl                              \{ r 01<             \      \\                           40 Wall Str et, 28th Floor
                                                                                          New York, New York 10-6
                                                                                                                       80 W St ('entrny Rd., Srute 302
                                                                                                                       Paramus New Jersey 0652
                                                                                          P (212) 390- 827             P (201) 5881500
                                                                                          F (212) 3908Y'6              F (655) 2316512


                                                                                                                  Jeffrey W. Varcadipane*
                                                                                                                                  Member
                                                                                                                       jwv,vpattorneys. corn


                                                                         April 17, 2020

          Via First Class Mail &
          Certified Mail Return Receipt: (7014 1200 0000 4978 7044)
          Travelers
          P0 Box 430
          Buffalo, NY 14240-0430

                                 Re:         Varcadipane & Pinnisi, PC v. Travelers
                                            Docket No.: BER-L-002334-20
                                            Our File: 5361


          Dear Sir/Madam:

                  This firm represents the Plaintiff in the above referenced matter. Pursuant to Rule 4:44(c), we
          enclose for service upon you a copy of the Summons and Complaint. Please sign and date the attached
          Acknowledgment of Service and return to us at your earliest convenience. Should you fail to appear
          and/or otherwise answer the Complaint within 60 days, we will not hesitate to seek all remedies
          available under New Jersey Court Rules.



                                                                                   Be guided accordingly,



                                                                                   Jeffrey      .        dipane, Esq.

          JWV/tng

          CC:
                     Lou Korte Jr. I Claim Professional
                     (Via Facsimile (877) 786-5568 & Email: LKORTE(àtravelers.com)

                     Via First Class Mail &
                     Certified Mail Return Receipt: (7014 1200 0000 4978 703 7)

                     Attention: Debra Mullen, Admin. Assistant
                     Office of Regulatory Affairs
                     New Jersey Department of Banking and Insurance
                     20 West State Street
                     P0 Box 325
                     Trenton, New Jersey 08625-0325

*Certified by the Supreme Court ofNew Jersey as a Civil Trial Attorney


                                                          \\ \\ \\ VPA11ORNLYS (ONI
Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 3 of 11 PageID: 7



Jeffrey W. Varcadipane, Esq.
ATTORNEY NO. 029472005
VARCADIPANIE & PINNTSI, P.C.
80 West Century Road, Suite 302
Paramus, New Jersey 07652
T: (201) 588-1500 F: (855) 231-6512
Attorneys for Plaintiff, Varcadipane & Pinnisi, P.C.

 VARCAD WANE & PINNISI, P.C.
                                                        SUPERIOR COURT OF NEW JERSEY
                                                        LAW DIVISION: BERGEN COUNTY
                           Plaintiff,
                                                        DOCKET NO.: BER-L-002334-20
 vs.
                                                        CIVIL ACTION
 TRAVELERS CASUALTY INSURANCE
 COMPANY OF AMERICA                                     ACKNOWLEDGEMENT OF SERVICE


                          Defendant.




PLEASE TAKE NOTICE:

       Service of the Complaint in the above entitled matter is hereby acknowledged this

          day of                        ,   2020



                                                       By:
                                                       Travelers
                                                       P0 Box 430
                                                       Buffalo, NY 14240-0430
              BER L 002334-20 04/17/2020 4:13:34 AM Pg 1 of 1 Trans ID: L0V2020728249
     Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 4 of 11 PageID: 8
BERGEN COUNTY COURTHOUSE
SUPERIOR COURT LAW DIV
BERGEN COUNTY JUSTICE CTR RN 415
HACKENSACK       NJ 07601-7680

COURT TELEPHONE NO. (201) 221-0700
COURT HOURS 8:30 AM  - 4:30 PM

                           DATE:   APRIL 16, 2020
                           RE:     VARCADIPANE & PINNIS I, P.C. VS TRAVELERS CASUAL
                           DOCKET: BER L -002334 20

     THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 1.

     DISCOVERY IS 150 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

     THE PRETRIAL JUDGE ASSIGNED IS: HON JOHN D. ODWYER

      IF YOU HAVE ANY QUESTIONS, CONTACT TEAM     002
AT: (201) 527-2600.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: JEFFREY W. VARCADIPANE
                                             VARCADIPANE & PINNISI PC
                                             80 WEST CENTURY RD
                                             STE 302
                                             PARM4US          NJ 07652
Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 5 of 11 PageID: 9



Jeffrey W. Varcadipane, Esq.
ATTORNEY NO. 029472005
VARCADIPANIE & PINNTSI, P.C.
80 West Century Road, Suite 302
Paramus, New Jersey 07652
T: (201) 588-1500 F: (855) 231-6512
Attorneys for Plaintiff, Varcadipane & Pinnisi, P.C.

 VARCAD WANE & PIN'HSI, P.C.
                                                       SUPERIOR COURT OF NEW JERSEY
                                                       LAW DIVISION: BERGEN COUNTY
                            Plaintiff,
                                                       DOCKET NO.: BER-L-002334-20
 vs.
                                                       CIVIL ACTION
 TRAVELERS CASUALTY INSURANCE
 COMPANY OF AMERICA                                    SUMMONS


                           Defendant.


From The State of New Jersey to the Defendant(s) Named Above:

           TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
        The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute this
complaint, you or your attorney must file a written answer or motion and proof of service with the
deputy clerk of the Superior Court in the county listed above within 35 days from the date you
received this summons, not counting the date you received it. (A directory of the addresses of each
deputy clerk of the Superior Court is available in the Civil Division Management Office in the county
listed above and online at http://www.judicia!y.state.nj.us/pro se/lO 153 deptyclerklawrefpdf) If
the complaint is one in foreclosure, then you must file your written answer or motion and proof of
service with the Clerk of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ
08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your
answer or motion when it is filed. You must also send a copy of your answer or motion to plaintiffs
attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A
telephone call will not protect your rights; you must file and serve a written answer or motion (with
fee of $135.00 and completed Case Information Statement) if you want the court to hear your
defense.

       If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is
entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
judgment.
Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 6 of 11 PageID: 10




        If you cannot afford an attorney, you may call the Legal Services office in the county
where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-
888-576-5529). If you do not have an attorney and are not eligible for free legal assistance, you
may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory
with contact information for local Legal Services Offices and Lawyer Referral Services is
available in the Civil Division Management Office in the county listed above and online at
http://www.judiciaLy.state.nj.us/prose/10153 deptyclerklawref pdf.


                                                                 Smith
                                                     S/7v1icI1e((e 91.
                                                     Michelle M. Smith, Clerk of the Court


Dated: April 17, 2020

Names and Addresses of Defendants to Be Served:

TRAVELERS CASUALTY INSURANCE OF AMERICA
P.O. Box 430
Buffalo, NY 14240-0430

 -and-

Attention: Debra Mullen, Admin. Assistant
Office of Regulatory Affairs
New Jersey Department of Banking and Insurance
20 West State Street
P0 Box 325
Trenton, New Jersey 08625-0325
Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 7 of 11 PageID: 11



Jeffrey W. Varcadipane, Esq.
A TTORNEYNO. 029472005
VARCADIPANE & PINNISI, P.C.
80 West Century Road, Suite 302
Paramus, New Jersey 07652
T: (201) 588-1500 F: (855) 231-6512
A ttorneys for Plaintiff Varcadipane & Pinnisi, P.C.

  VARCADIPANE & PINNISI, P.C.
                                                      SUPERIOR COURT OF NEW JERSEY
                             Plaintiff,               LAW DIVISION: BERGEN COUNTY

             -against-                                DOCKET NO.: BER-L-002334-20

                                                                       CIVIL ACTION
  TRAVELERS CASUALTY INSURANCE
  COMPANY OF AMERICA
                                                       COMPLAINT, DESIGNATION OF TRIAL
                            Defendant.                    COUNSEL AND JURY DEMAND



        Plaintiff, VARCADIPANE & PINNISI, P.C. (hereinafter, "V&P"), by and through its

 undersigned attorneys, by way of complaint against Defendant, TRAVELERS CASUALTY

 INSURANCE COMPANY OF AMERICA, (hereinafter "TRAVELERS"), alleges as follow upon

 information and belief:

                                             PARTIES

        1.       Plaintiff, V&P is a professional corporation, duly form and existing under the laws

 of the State of New Jersey. V&P has a principal place of business in Bergen County, New Jersey.

        2.       Defendant, TRAVELERS, is an insurance company which is licensed to and does, in

 fact, conduct business within the State of New Jersey, and more specifically in the County of

Bergen.

        3.       TRAVELERS is in the business of, amongst other things, issuing commercial

 general liability insurance policies in, amongst other places, the state of New Jersey.
Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 8 of 11 PageID: 12



                                          BACKGROUND

        4.      TRAVELERS entered into a contract with V&P, whereby it agreed to insure

Plaintiff for business interruption losses.

        5.      Plaintiff purchased the policy from Defendant, covering the period including May,

 2019, (the "Policy").

        6.      The Policy was entered into in the State of New Jersey, County of Bergen for the

 purposes of supplying insurance coverage in the State of New Jersey, County of Bergen.

        7.      On or about May 27, 2019, Plaintiff sustained a covered loss during the policy

 period, when Plaintiff's offices sustained catastrophic flooding, causing Plaintiff's office to be

 closed and Plaintiff's staff to be displaced.

        8.      As a result of the covered loss, Plaintiff sustained business interruption losses.

        9.      TRAVELERS covered a small fraction of Plaintiff's losses based upon an

 interpretation of its own policy that is contradicted by the plain language in the policy.



                                      AS FOR THE FIRST COUNT
                                     FOR BREACH OF CONTRACT

        10.     Plaintiff repeats, reiterates and re-alleges each and every allegation contained above

with the same force and effect as though same were more fully set forth at length herein.

        11.     The Policy constituted a legally binding and enforceable contract between Plaintiff

 and Defendant.

        12.     As a result of Defendant's wrongful and improper refusal to comply with its

 obligations under the Policy, Plaintiff has suffered extensive direct financial damages, as well as

 extensive consequential damages.
Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 9 of 11 PageID: 13



         13.     As a result of Defendant's wrongful and improper refusal to comply with its

 obligations under the Policy, Plaintiff has been forced to incur legal fees and expenses to prosecute

the within claim seeking to enforce Plaintiff's rights under the Policy.

         14.    Defendant's failure to pay the full amount of the claim constitutes a breach of the

 aforementioned contract.

        WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief:

                (a)        Compensatory damages;

                (b)        Consequential damages;

                (c)        Costs;

                (d)        Attorneys' fees for the institution and prosecution of the within

                 action;

                (e)        Such other and further relief as to this Court appears just and proper.



                           CERTIFICATION PURSUANT TO RULE 4:5-1

         Thereby certify that the matter in controversy is not the subject of any other action pending in

 any court or of a pending arbitration proceeding, and no other action or arbitration proceeding is

 contemplated. Further, T am unaware of any names of any non-parties who should otherwise be

joined in this action pursuantto R. 4:28 orwho is subject tojoinder pursuant to R. 4:29-1(b)because

 of potential liability to any part on the basis of the same facts.

                               DESIGNATION OF TRIAL COUNSEL


        Pursuant to Rule 4:25-4, Jeffrey W. Varcadipane, Esq., is hereby designated as trial counsel

 in the within matter.
Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 10 of 11 PageID: 14




                                  DEMAND FOR JURY TRIAL

         Pursuant to Rule 4:35-1, Plaintiff demand a trial by jury on all issues.




                                               VARCADIPANE & PINNISI, P.C.



                                               By: Jeffreyy     Varcadipane, Esq.
                                               A ttorneys for Plaintiff

  Dated: April 16, 2020




 DEFENDANT'S ADDRESS FOR SERVICE:


 TRAVELERS CASUALTY INSURANCE OF AMERICA
 P.O. Box 430
 Buffalo, NY 14240-0430

 -and-

 Attention: Debra Mullen, Admin. Assistant
 Office of Regulatory Affairs
 New Jersey Department of Banking and Insurance
 20 West State Street
 P0 Box 325
 Trenton, New Jersey 08625-0325
          BER-L-002334-20 04/16/2020 11:03:31 AM Pg 1 of 1 Trans ID: L0V2020723184
Case 2:20-cv-06005-SRC-CLW Document 1-1 Filed 05/18/20 Page 11 of 11 PageID: 15




                        Civil Case Information Statement
                              I
 Case Details: BERGEN Civil Part Docket# L-002334-20

Case Caption: VARCADIPANE & PINNIS I, P.C. VS                    Case Type: OTHER INSURANCE CLAIM (INCLUDING
TRAVELERS CASUAL                                                 DECLARATORY JUDGMENT ACTIONS)
Case Initiation Date: 04/16/2020                                 Document Type: Complaint with Jury Demand
Attorney Name: JEFFREY WILLIAM VARCADIPANE                       Jury Demand: YES -6 JURORS
Firm Name: VARCADIPANE & PINNISI PC                              Is this a professional malpractice case? NO
Address: 80 WEST CENTURY RD STE 302                              Related cases pending: NO
PARAMUS NJ 07652                                                 If yes, list docket numbers:
Phone: 2015881500                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF: Varcadipane & Pinnisi, P.C.            transaction or occurrence)? NO
Name of Defendant's Primary Insurance Company                    Are sexual abuse claims alleged? NO
(if known): None



         THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO

 If yes, is that relationship:

 Does the statute governing this case provide for payment of fees by the losing party? NO

 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:



 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:



 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)
 flAil   iirvn                                                                  Is! JEFFREY WILLIAM VARCADIPANE
 uaieu                                                                                                    Signed
